 



Exhibit 10.1
SYBASE, INC.
AMENDED AND RESTATED 2003 STOCK PLAN
FORM OF NOTICE OF GRANT
AND
RESTRICTED STOCK
AGREEMENT
You have been granted the number of Shares of Restricted Stock of the Company
set forth below (“Shares”), subject to the terms and conditions of the Sybase,
Inc. Amended and Restated 2003 Stock (“Plan”), and this Notice of Grant and
Restricted Stock Agreement (collectively, “Notice and Agreement”). Unless
otherwise defined, capitalized terms in the Notice and Agreement shall have the
same meanings set forth in the Plan. Unless otherwise defined in the Notice and
Agreement, terms with initial capital letters shall have the meanings set forth
in the Plan.

     
Participant:
   
 
   
Home Address:
   
 
   
Purchase Price Per Share:
  $0
 
   
Number of Shares of Restricted
Stock Granted:
   
 
   
Grant Date:
   
 
   
Period of Restriction and Release of Shares from Company’s Return Right (see
Sections 2 and 3 of attached Agreement)
  During the Period of Restriction, the Shares shall be subject to the Company’s
Return Right, which shall lapse as follows: [INSERT SPECIFIC PROVISIONS HERE]

By signing below, you accept this grant of Shares and you hereby represent that
you: (i) agree to the terms and conditions of this Notice and Agreement and the
Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

     
 
  AGREED AND ACCEPTED:
 
   
 
  Signature:
 
   
 
  Print Name:

 



--------------------------------------------------------------------------------



 



SYBASE, INC.
AMENDED AND RESTATED 2003 STOCK PLAN
RESTRICTED STOCK AGREEMENT
1. Grant of Restricted Stock. The Company has granted to you the number of
Shares of Restricted Stock specified in the Notice of Grant on the preceding
page (“Notice of Grant”), subject to the following terms and conditions. In
consideration of such grant, you agree to be bound by such terms and conditions,
and by the terms and conditions of the Plan.
2. Period of Restriction. During the Period of Restriction specified in the
Notice of Grant, the Shares shall remain subject to the Company’s Return Right
(defined in Section 3). The Period of Restriction shall expire and the Company’s
Return Right shall lapse as to the Shares granted in the amount(s) and on the
date(s) specified in the Notice of Grant (each, a “Release Date”); provided,
however, that no Shares shall be released on any Release Date if the Participant
has ceased Continuous Status as an Employee, Consultant or Director on or prior
to such date. Any and all Shares subject to the Company’s Return Right at any
time shall be defined in this Notice and Agreement as “Unreleased Shares.”
3. Company’s Return Right. Subject to the terms of any Employment Agreement or
Change of Control Agreement the Participant has entered into with the Company,
if Participant ceases Continuous Status as an Employee, Consultant or Director
for any reason (including death or Disability), or in the event of Participant’s
Misconduct, the Participant’s Unreleased Shares shall be automatically returned
to the Company on the effective date of Participant’s termination or Misconduct,
as the case may be (“Return Right”), whereupon the Company shall become the
legal and beneficial owner of the Unreleased Shares and all rights and interests
therein or relating thereto, and the Company shall have the right to retain and
transfer such Unreleased Shares to its own name.
4. Restriction on Transfer. Except for the transfer of the Shares to the Company
or its assignees contemplated by this Notice and Agreement, none of the Shares
or any beneficial interest therein shall be transferred, encumbered or otherwise
disposed of in any way until such Shares are released from the Company’s Return
Right in accordance with this Notice and Agreement. In addition, as a condition
to any transfer of the Shares after expiration of the Company’s Return Right,
the Company may, in its discretion, require: (i) that the Shares shall have been
duly listed upon any national securities exchange or automated quotation system
on which the Company’s Common Stock may then be listed or quoted; (ii) that
either (a) a registration statement under the Securities Act of 1933, as amended
(“Securities Act”) with respect to the Shares shall be effective, or (b) in the
opinion of counsel for the Company, the proposed purchase shall be exempt from
registration under the Securities Act and the Participant shall have entered
into agreements with the Company as reasonably required; and (iii) fulfillment
of any other requirements deemed necessary by counsel for the Company to comply
with Applicable Law.
5. Retention of Shares. To ensure the availability for delivery of the
Participant’s Unreleased Shares upon their return to the Company pursuant to the
Company’s Return Right, the Company shall retain possession of the share
certificates representing the Unreleased Shares, together with a stock
assignment duly endorsed in blank, attached hereto as Exhibit A. The Company
shall hold the Unreleased Shares and related stock assignment until the
Company’s Return Right expires as to such Shares. In addition, the Company may
require the spouse of Participant, if any, to execute and deliver to the Company
a spousal consent acknowledging the Company’s Return Right. When the Return
Right has been exercised or expires, the Company shall promptly deliver the
certificate to the Company or the Participant, as the case may be.
6. Stockholder Rights. Subject to the terms hereof, the Participant shall have
all the rights of a stockholder with respect to the Shares while they are
retained by the Company pursuant to Section 5, including without limitation, the
right to vote the Shares and to receive any cash dividends declared thereon. If,
from time to time during the term of the Return Right, there is (i) any stock
dividend, stock split or other change in the Shares, or (ii) any merger or sale
of all or substantially all of the assets or other acquisition of the Company,
any and all new, substituted or additional securities to which the Participant
shall be entitled by reason of the Participant’s ownership of the Shares shall
be immediately subject to the terms of this Notice and Agreement and included
thereafter as “Shares” for purposes of this Notice and Agreement and the
Company’s Return Right.
7. Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

 



--------------------------------------------------------------------------------



 



THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND THE COMPANY’S RETURN RIGHT AS SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY.
8. U.S. Tax Consequences. The Participant has reviewed with the Participant’s
own tax advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by this Notice and Agreement. The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its employees or agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement. The Participant
understands that for U.S. taxpayers, Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the purchase price for the Shares and the fair market value of the Shares as of
the date any restrictions on the Shares lapse. In this context, “restriction”
includes the right of the Company to claim return of the Shares pursuant to the
Company’s Return Right. The Participant understands that if he/she is a U.S.
taxpayer, the Participant may elect to be taxed at the time the Shares are
acquired rather than when and as the Return Right expires by filing an election
under Section 83(b) of the Code with the IRS within 30 days from the date of
acquisition.
THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.
9. Taxation at Vesting
Notwithstanding any contrary provision of this Notice and Agreement, no
certificate representing the Shares exercised shall be released, unless and
until satisfactory arrangements (as determined by the Administrator, in its sole
discretion) will have been made by the Participant with respect to the payment
of income and employment taxes which the Company determines must be withheld
with respect to the vesting of such Shares. The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit the Participant to satisfy such tax withholding obligation, in whole
or in part by one or more of the following: (a) paying cash (or by check),
(b) electing to have the Company withhold otherwise deliverable Shares having a
Fair Market Value equal to the minimum amount statutorily required to be
withheld, or (c) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the minimum
amount statutorily required to be withheld.
10. General.
(a) This Notice and Agreement shall be governed by and construed under the laws
of the State of California. The Notice and Agreement and the Plan, which is
incorporated herein by reference, represents the entire agreement between the
parties with respect to the Shares of Restricted Stock granted to the
Participant. In the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Notice and Agreement, the terms and
conditions of the Plan shall prevail.
(b) Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of this Notice and
Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing.
(c) The rights of the Company under this Notice and Agreement and the Plan shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. The rights and obligations of the Participant
under this Notice and Agreement may only be assigned with the prior written
consent of the Company.

 



--------------------------------------------------------------------------------



 



(d) The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Notice and Agreement.
(e) PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RELEASE OF SHARES PURSUANT TO
THIS AGREEMENT SHALL BE EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE,
CONSULTANT OR DIRECTOR, AND NOT THROUGH THE ACT OF BEING HIRED, APPOINTED OR
OBTAINING SHARES HEREUNDER.
11. Clawback Policy. The Participant acknowledges and agrees that this Notice
and Agreement and the Shares granted hereunder are subject to the following
Company policy:
(a) If the Company’s Board of Directors determines that there has been a
significant restatement of the Company’s financial results due to misconduct by
one or more of the Company’s employees (as determined by the Board), the Board
will review any incentive compensation (including the Shares granted under this
Notice and Agreement) that was paid to such employees and calculated on the
basis of having met or exceeded specific performance targets for performance
periods which occurred during the restatement period. If the Board determines
that the incentive compensation would have been lower had it been calculated
based on such restated results, to the extent permitted by governing law and
employment contracts, then with respect to the employees whose misconduct
contributed to the restatement, (1) the Board will seek to recoup, for the
benefit of the Company, and such employees agree to return, the difference
between the cash compensation actually paid to the employees and the cash
compensation that would have been paid had the calculation been based on the
restated financial statements, and (2) such employees agree to (i) forfeit all
of his or her outstanding equity grants (including the Shares granted under this
Notice and Agreement) granted on or after February 5, 2008, whether or not they
have vested, and (ii) repay proceeds from the sale of shares obtained pursuant
to an equity grant including the Shares granted under this Notice and Agreement)
granted on or after February 5, 2008 if the sale occurred during the 12 month
period following the initial filing of the financial statements that are later
restated.
(b) The actions contemplated by this section are in addition to any other
actions imposed by law enforcement agencies, regulators or other authorities.
#####

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED I,                                         , hereby sell,
assign and transfer unto
                                                                                
(                    ) shares of the Common Stock of Sybase, Inc. standing in my
name of the books of said corporation represented by Certificate No.
                     herewith and do hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.
This Stock Assignment may be used only in accordance with the Notice of Grant
and the Restricted Stock Agreement between Sybase, Inc. and the undersigned
dated                     , 200_.
Dated:                     , 200__

             
 
  Signature:        
 
     
 
   
 
           
 
  Print Name:        
 
     
 
   

INSTRUCTIONS:
Please DO NOT fill in any blanks other than the signature lines.
The purpose of this assignment is to enable the Company to exercise its Return
Right as set forth in the Notice and Agreement, without requiring additional
signatures on the part of the Participant.

 